 IntheMatterofCOLONIAL PRODUCTSCOMPANYandUNITEDFURNI-TURE WORKERS OF AMERICA, C. I.O.CaseNo. C-2250.-DecidedSeptember19, 19412Jurisdiction:kitchen cabinet and wood products manufacturing industry.Unfair Labor PracticesCompany-Dominated Union:participation by representatives of management :in organization's drive among Company's employees ; ordering employees toattend a meeting on company time and property ; expressing preference forparticular union, the president of which was permitted to address meetingof employees in plant; promise by Company's president that employeeswould receive increase in wages to offset union dues as inducement tojoin particular union ; assistance of foremen in signing up men in union-use of Company stationery and bulletin boards to advertise union meeting-closed-shop contract with assisted union.Remedial Orders:disestablishment of company-dominated union; 'abrogationof contract.Mr. Geoffrey J. Cunni ff,for the Board.EinhorncCS'ehetch,tel,byMr. Samuel I. Einliorn,of Philadelphia,Pa., for the respondent.Mr. Louis Gilbert,of Baltimore, Md., for the Union.Mr. A. Snmmer Lawrence.of, counsel to the Board.DECISIONANDDORDERSTATEMENT OF THE CASEUpon a charge duly filed by United Furniture Workers of Amer-ica,C. I. O., herein called the Union, the National Labor, RelationsBoard, herein called the Board, by the Regional Director for theFourth Region (Philadelphia, Pennsylvania), issued its complaintdated June 3, 1942,1 against Colonial Products Company, Dallas-town, Pennsylvania, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1) and(2) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.Copies of the complaint accom-1Due to a typographical error the complaint bears the date June 3, 194144 N L. R: B., No. 32.174 COLONIAL PRODUCTSCOMPANY175parried by notices of hearing, were duly served upon the re'spondent,-the Union, and Allied Woodworkers of America, Inc., Local No. 7.herein called the Allied.With respect to the unfair labor practices, the complaint allegedin substance that the respondent: (1) in January 1942, dominatedand interfered with the formation and administration of the Alliedand contributed financial and other support thereto; (2) by the fore-going acts interfered with, restrained, and.coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.Therespondent filed its answer on June 12, 1942, in which it deniedthe commission of any unfair labor practices.Pursuant to notice, a hearing was held on June 25, 1942, at York,Pennsylvania, beforeWill Maslow, the Trial Examiner duly desig-nated by the Chief Trial Examiner: The Board and the respond-ent were represented by counsel and the Union was represented bya lay representative.All parties other than the Allied participatedin the hearing.2Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.During the hearing the Trial Exam-iner made rulings on various motions and objections to the admis-sion of evidence. ' The Board has reviewed the rulings of, the TrialExaminer and finds that no prejudicial errors were committed.The rulings are hereby affirmed.. `On July 6, 1942, the Trial Examiner filed his Intermediate Report,copies of which were duly served upon the parties. ' He found thatthe respondent had engaged in and was engaging in 'unfair laborpractices as alleged in the complaint and recommended that therespondent cease and desist therefrom, that, the respondent withdrawall recognition from and completely disestablish the Allied as bar-gaining representative of the respondent's employees and furtherthat the respondent cease giving effect to the contract of January 27,1942, between the respondent and the Allied.On August 6, 1942,the respondent filed exceptions to the Intermediate Report and a briefin support of its exceptions.No 'request for oral argument has beenmade by any. party.The Board has considered the exceptions andbrief of the respondent and, insofar as the exceptions are inconsistentwith the findings, conclusions, and order set forth below,_ finds nomerit in them.'2The Allied, though notified, did not appear at the heaiingwhen the Trial Examineraas informed during the heaung that the shop steward of the Allied was present in theheaung loom, the Tiial Examiner requested the shop steward to notify the president ofthe Allied of the pendency of the proceedingSubsequently in the course of the hearing,the Trial Examiner requested the attorney for the Board to notify the president of theAllied that the heaung was continuing without himNeither the piesident, nor any otherauthomized iepresentatne of the Allied could, however, be located DECISIONS,OF NATIONALLABOR,RELATtIONS BOARD-176Upon the enure recordin the case, theBoardmakesthe folloav lug :l,vt,{,1I:THE t SINESS OF T,. I:rSroNDENTTlfe ^respondeut is aPennsylvania corporation' engaged in themaiiufacture, sale,, and distribntlon of kitchen cabinets and otherwood products, having its principal office and place of business at,Dallastown, Pennsylvania.During the year- 1941, the respondentpni'chaised'raw materials consisting of lumber, hardware, and paintin the amount of about X80,000, approauuately'60 pei'cent of whichwas 'shipped to 'its plant from points outside the Colnnionwealth.Diwing the same period the respondent thanufactiired products inthe value of about $180,000, of ww'hicli 60 percent was shipped frontthe respondent's plant in Dallastown, Pennsylvania, to other Statesof the United States.'The respondent admits that it is engaged incommerce within the meaning of the Act.I+r nlNlis or FAC, rII..THE ORGANIZATIONS INVOLVEDUnited Furniture Workers of lm;i'ica is a labor organization,aifili-ated with'the Congress of Industrial Organizations, admitting tomembership employees of the respondent. ,AlliedWoodworkers Union of America, Inc., Local No. 7, is anunaffiliatecl labor organization, admitting to membership employeesof the respondent.It also has members employed by, and contractswith, several other furniture manufacturers in Pennsylvania.111.THE UNFAIR LABOR PRACTICES' 'Iii Septehiber 1941, Philip Rojahn, vice president of the respondent-a'nd in 'charge of personnel, met Milton Peters, president of theAllied, whom he'had known for 20 years.Peters told Rojahn thathe anticipated organizinb the I;espondent's employees.Rojahinaccording to his uncontradicted testimony which we credit, as did theTrial Examiner, replied that he had no objection, but did not believethe plant was "ready" for it. Shortly thereafter, Peters telephonedto Rojahn and inquired whether lie had learned anything further asto the conditions of the plant and whether he thought "the time wasripe for him [Peters] to start in Ai ork organizing."Rojahn againreplied that he thought that the men and plant were not ready for it.'During this period there was pending before the noaid a proceeding in shich theu'spondent and Charles I'echenik, its president, were pastiesOn December 17, 1941, the1, oaid issued its Decision and Order in said proceeding, finding that the respondent andI'echenik had disciinunatorily discharged one employee and had otherwise inteifered COLONIAL PRODUCTS, COMPANY.1~77Sometime later that fall. Peters visited Rojalin at the latter's homeand asked for an appointment with Charles Pechenik, president ofthe respondent.Rojali n transmitted Peters' request to Pechenik, butthe respondent's president declined to see Peters because he felt that,themen were not ready for unionization.One week later, Peterscalled again at Rojahu's home and renewed his request for an appoint-meiit,with Pechenik, explaining that he was going to start organizingthe respondent's employees. ,'A,nieeting was thereupon arranged and in the first week of January1942, Pechenik and Peters niet for the first time.Peters told Pecli-enik, according to the latter's,testimony uuhich we credit, as did theTrial Examiner, that he represented a, majority of, the respondent'semployees.Pechenik replied that he did not think there was anyneed j'or a union, organization, iv-hereupon Peters told him that underthe law he had no other choice, suggested that he could call a strikein . thearespon(tell t's plant, and requested Pechenik to change his nandYechenik asked what terms the, Allied desired, to which Peters repliedthat he wanted a general increase, plus $1 a month to-cover uniondues.Pechenik then asked if this was customary and, upon beingtold that it was,-asked for time to consult his attorney. In responseto Peters' request for permission "to come in and talk to, your men,"Pechenik replied that he "would let him know."On January 15, 1942, Pechenik telephoned Peters that he had con-sulted counsel and gave Peters permission to talk to the respondent'semployees that clay.Pechenik told Rojalln of his conversation withPeters and asked him to call a meeting of the respondent's, employeesat 5 p. m. Rojahn thereupon instructed the respondent's foremento notify the employees to stay after work and assemble in the cabinetroom.Shortly before 5 p. in. on January 15, 1942, the respondent's fore-men told all the respondent's employees, then numbering about 125,tomeet in the cabinet room.At that time, the working day forabout 70 percent of the employees ended at 5:30 p. m.; for the re-maining, employees it ended, at 5 p. in.Without punching out theirtime-clock cards, the employees, together with all the foremen andother supervisory officials, assembled in the plant where Pechenikaddressed them.4n ith, iestramed,and coerced employees in the exercise of the rights gua!anteed in Section7 of theActTheBoard accoidiiigly ordered the respondent and Pechenik to cease anddesist from their unfair labor practices and to take certain afiirmativd actionSeePlatterof National Lumber Mills,Inc, Colonial Pioducts Company, and Charles PechenikandYork Federation of Trade Unions, affiliated with the American Federation of Labor, 37N L R B 700'The findings as to Pechenik's speech are based on his own testimony supplemented bythe testimony of Itolahn.a foieinan,and two employee witnesses called by the Boai iiAlthough the accounts iof Pecheiuk's specch vary in detail,thei c, is no ,nb-,lnrtial disputeamong them48749S-42-vol 44--12 178 `11''DECISIONSOF NATIONALLABOR RELATIONS BOARDPechenik told the employees that in the past "we haven't lead theneed of any union" and that it was unusual foran employer "to askemployees tojoin a union."He explained thatsince the respondent'sproducts had to be installed by union carpenters,a union label wasnow necesary.He stated that under the law he could not tell theemployees what unionto join and that he had no objection to anyunion solong as itwas "fair."Pechenik said he had hadpleasantrelations with the American Federation of Labor in New York, thatthe Allied was "fair and square," and that he thought themen couldprofit by affiliating with the Allied.He then remarked that Petershad several members in the plant and was in a position to organizethe plant.According to the uncontradicted testimony of LeroyDouglass, an employee, Pechenik further told the employees that join-ing the Allied would not cost them anything since he would increasetheir pay $1 per month, to be used to pay their union dues.We findthat Pechenik made this statement.Pechenik then observed thatrather than,,cause ,trouble he-, would grant Peters' request toaddressthe men if they approved.The employees indicated their approval,and Peterscame intothe cabinetroomand addressed the employees.Peters stated, according to the uncontradicted testimony, that itwas "nice" tocome in under such friendly condition-, to talk to em-ployees and that it was the first time in his experience that he hadbeen,allowed,to.address employees with the approval of the. manage-ment.He explained that the monthly dues of the Allied were $1, butthat he "understood" that the respondent would "pay theorganiza-tion" a bonus in the amount of dues at the end of each month, so thatthe cost to employees would only be their induction fee.Peters thenasked those employees who belonged to the Allied to raise their hands.About 25 or ` 30 did so.6Reading off the text of an application formembership, Peters then asked the employees to sign it.7Then withPojahn's permission, Peters went to the office of Charles Koontz, oneof the respondent's foremen.A line was formed in front of Koontz's office' by employees seekingto sign thecards.When 5: 30 p. in. approached and some employeesbegan to complain that they would not remain after working hours,Peters gave Koontz a stack of cards and solicited his help.A secondline was then -formed in the paint shop and Koontz distributed cardsto employees in line.More than 100 employees signed up that night.sThe testimonv is conflicting as to ii hethei Pechenik left the room or remained whilePeters spoke to the employeesWe find it unnecessary to resolve the conflict.It is un-ciisputed and iNe had that all the iespondent's foremen, as well as Rojalin, the vice presi-dent, and Godfiey, the null superintendent, remained in the room while Peteis spoke.6According to Ronalm,'the icspondent in the fall of 1941 had hired about 15 or 20employee, nho had foimeily WWoihod for it concern vvith which the Allied had a closed-shop contiactThe application designated the Allied as the collective haigaining icpresentative ofthe signer for a pei led of 5 years COLONIAL PRODUCTSCOMPANY179No deduction was made from the wages of any employee for, timespent at this meeting, and employees who had 'remained after theirregular quitting time were paid up until the time they punched outon the time clock.Prior to the meeting no organizer or other repre-sentative of the Allied had made any direct effort to organize therespondent's employees 8The next morning, January 16, a. typewritten notice was postedon the time clock in the 'plant.This notice, on the distinctive pinkstationery of the respondent, read :All persons not yet having made union connections' will havethe opportunity of doing so at the close of work tomorrow Fridayevening.All persons wishing to join must sign even though theyare now union members in order for us to represent you atCOLONIAL PRODUCTS C0311P 1NY.'About a week later another notice -%N'ritten on a printed form of therespondent's was posted in the plant on the bulletin board adjoiningthe time clock.This bulletin board was used by the respondent fornotices to its employees.The notice read :INTER-OFFICE TELEGRAMTo Employees:From Office.Date 1/23/42.SubjectThere will bea meetingof Colonial Products Company in thebasement of Dallastown Coffee Shop tonight at 7:30.elf.(s)MILTONPETERS.Tlie. initials "elf" were those of Esther Frees, the respondent's book-keeper, and were in her handwriting.Around January 21, Pechenik met with Peters and a so-called nego-tiating committee consisting of members of the Allied.No employeeof the respondent was a member of this committee or was present atthe collective bargaining conferences.The terms of the contract werediscussed at this conference and at a subsequent one several clays later.t'On January 27, 1942, a contract was executed between the Allied andthe respondent.The contract provided that employees were required8The Union began to organize the respondent's employees ' on January 19, 1942On January 16. 1942, the employees received a blanket wage increase of S cents :illhour in accordance with it promise of a general wage increase in an unstated amount,which had been made by Pechenik shortly before Christmas in 194110 She was not called to explain the notice, although in the respondent's employ atthe time of the hearingu Pechenik testified that he never requited Peters to submit pi oof that lie representedamajority of the iespoudent's employees becauao he "took that foc granted" after Janu-ary 15 '180DECISIO'\S. OP.\ATIO\'AL'LABORjREL_^T10\S BOARDto join the Allied by February 1, 1942; and that,persons hired there-after would -be required to join tlleiAllied within 14 days from thetime they were hired.. It also provided for an increase of $1 a monthto each employce and, a further increase of ;3 cents tun . hour to be'granted 6 months from the date of the agreement, the term of whichwas 1 year."Subsequent to the execution of :tbe contract no. effort has been'made by the Allied to enforce - the closed-shop provision with re-spect to some, 20 new employees who had been hired '3 or 4 weeksprior, to the hearing. It appeals that since the execution of thecontract, the respondent has paid its employees a dollar extra eachmonth to take care of their union dues in compliance with the prom-ise of Pechenik made at the meeting of January 15.Upon all the evidence, we find, as did the Trial Examiner, thatthe respondent rendered material, if not indispensable assistancesupport to the Allied in obtaining members 'among the re-andspondent's employees.This the- respondent's president, Pechenik,clearly indicated'at the meeting in the plant on January 15 that hedesired that the employeesjbin the Allied, by expressing preferencefor that organization and promising a wage increase to offset dues.Immediately thereafter employees-were solicited to sign. Allied cardsin the plan0on company time, with the assistance of Koontz, a fore-man:On January 16 and 23, the employees were further apprisedoof-the respondent's preference for the Allied by means of the noticesposted in the plant.Finally, on January 27, the respondent gavefurther support to the Allied by entering into a contract with itrequiring employees to join the Allied as a condition of employment.We find,' in accord with the Trial Examiner, that the respondenthas dominated and interfered with the formation and administrationof the Allied and has contributed fiiiancial and other support to it;that, by such interference, support, and domination, and by theaforesaid statements and acts of supervisory employees in opposi-tion to self-organization, the respondent has interfered with, re-strained, and coerced its employees in the exercise of the rights guar-miteed in Section 7 of the Act.We further find that the contract ofJanuary 27, 1942, between the respondent and the Allied was butameans of utilizing an employer-dominated organization to frus-tnite a free choice by its employees, and that by entering into thecontract the respondent interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 ofthe Act."On January 23, IJ-12. the emplo%ees of the respondent attended the hest meeting calledthe AIhi'd1'cteis read the text of a contia(t to which the Union was a party in othert.Asecond meeting it to held on Jannai r 27 19427 COLONIAL PRODUCTS' COMPANY181IV.THF: FFF'ECT OF TIIE UNFAIR LABORPRACTICES UPON COMMERCEThe, activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed iii Section, I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to- labor disputes burd°eniiigr Rind obstriietitrg commerceand the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, Ave will order it to cease and desist therefrom and to takecertain affirmative action which we find will effectuate the purposes;and policies of the Act.We have found that the respondent has dominated and interferedwith the formation and administration of the Allied and has con-tributed financial and other support to that organization.By suchdomination, interference, and support, the respondent has prevented(he, free exercise of its employees' right to self-organization and tocollective bargaining.In order to remedy the respondent's unlaw-ful conduct and restore to the employees the full measure of theirrights guaranteed under the Act; we shall order that the respondentwithdraw all recognition from the Allied and completely disestablishthat organization as the representative of its employees for the pur-pose of dealing with the respondent 'concerning grievances, laborcl •sputes, wages, rates of pay, hours of work, or conditions of employ-ment..We have also found that the 'agreement of January 27, 1942, is notthe result of bona fide collective. bargaining between the respondentand the freely designated representative of its employees,, but wasexecuted in furtherance of the respondent's program to foster thegiving any effect to the contract of January 27,' 1942; or to anyextension, renewal, modification, or supplement thereof, or to anysuperseding contract which may now be in force. Nothing,in ourDecision and Order shall be taken, however, to require the respondentto vary any non-discriminatory wages, seniority? or other substantivefeatures of its relations with the employees themselves which therespondent established in performance of the invalid contract asextended, renewed, mod•fiecl, supplemented, or superseded.Because of the respondent's unlawful conduct and its underlyingpurpose and tendency, we .are convinced that the unfair labor, prac-tices found are persuasively -related to the other unfair labor prac-tices proscribed and that clanger of their commission in the future 1.82DECISIO,\S OF NATIONAL LABOR RELATIONS BOARDis to be anticipated from the course of the respondent's conduct inthe past., 13The preventive purpose of the Act will be thwarted un-less our order is coextensive with the threat. In order therefore,tomake effective, the interdependent guarantees of Section 7, to'preventa recurrence of unfair labor practices, and thereby to minimizeindustrial strife which burdens and obstructs commerce, and thuseffectuate the policies of the Act, we must order the respondent tocease and desist from in any manner infringing the rights guaranteedin Section 7 of the Act.Upon the basis of the aboi,e'findin s of fact and upon the entirerecord in the case, the Board makes the following::CONCLUSIONS or LAW1.United FurnitureWorkers of America, C. I. O.; and AlliedWoodworkers of America; Inc., Local No. 7, are labor organizations,within the meaning of Section 2 (5) of the Act.'2.By dominating' a'iid iii drfering with the form ation1amid` <admin-'port thereto, the respondent has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (2) of the Act. -3.By interfering with, restraining, and coercing its 'employees inthe exercise of the rights guaranteed in' Section 7 of the Act, therespondent,has engaged in and is engaging in unfair labor practices,within the meaning of Section,8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDER'Upon the.basis of the above findings of fact and conclusions ofAct, the National Labor Relations Board hereby orders that therespondent, Colonial Products Company, Dallastown, Pennsylvania,its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Dominating or interfering with the administration of theAllied 'Woodworkers UUnion of America, Inc., Local No. 7, or withthe formation or administration of any other labor organization ofits employees, and from contributing financial or other support to theabove-named labor organization or to any other labor organization ofits employees ;(b)`Recognizing AlliedWoodworkers Union of America, Inc.,Local No. 7, as the representative of any of its employees for the pur-13 SeeNationalLaborBelalionsBoard v ExpressPublishingCo, 312 U. S 426. COLONIAL PRODUCTS COMPANY183pose of dealing with the respondent concerning grievances, labor dis-putes, wages, rates of pay, hours of employment, or other conditionsof_work ;(c)Giving effect to the contract of January 27, 1942, between therespondent and ' Allied Woodworkers Union of America, Inc., LocalNo. 7, or to any supplement, modification, extension, or renewal'thereof ;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from Allied Woodworkers of Amer-ica, Inc., Local No. 7, as the representative of any of its, employees forthe purpose of dealing with the respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment, and otherconditions of employment, and completely' disestablish Allied Wood-workers Union of'America, Inc., Local No.,7, as such representative;'(b)- Post immediately in conspicuous places throughout its plantat Dallastown, Pennsylvania, and maintain for a period of at'leastsixty (60) consecutive days from the date of posting, notices to itsemployees stating: (1) that the respondent will not engage in theconduct from which it is ordered to cease and desist in paragraphs1 (a), (b), (c), and (d) of this Order; and (2) that the respondentwill take the affirmative action set forth in paragraph 2 (a) of thisOrder ;(c)Notify the Regional Director for the Fourth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.CHAIRMAN MILrds took no part in the consideration of the aboveDecision and Order.11